DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 10/14/2020. Claims 1 and 6 are currently amended, claims 2 and 7 are cancelled, claims 3-5 are previously presented, and claim 8 is withdrawn.  Accordingly claims 1, 3-6 are examined herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “a moving mechanism being configured to move the stage and the ejection head relative to an ejecting direction of the curable ink” and “a main scanning driver that performs a main scanning operation that relatively moves the ejection head and the stage in a horizontal direction”  in claim 1.  According to [0038] and Fig. 2 of instant publication, a carriage and a rail are the corresponding structure to the main scanning driver. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note
Examiner wishes to point out to applicant that claims 1, 3-6 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recites “the suction port is arranged in a fixed positional relationship with the three-dimensional object” which fails to comply with the written description requirement.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “the suction port is arranged in a fixed positional relationship with the three-dimensional object” in the application as filed (see MPEP 2163.04 and 2163.06).
Claims 3-6 are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a moving mechanism being configured to move the stage and the ejection head relative to an ejecting direction of the curable ink” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “a moving mechanism being configured to move the stage and the ejection head relative to an ejecting direction of the curable ink” is indefinite. What is the structure that move both the stage and the ejection head? Is the structural element that move the stage and the ejection head is the same structural element or they are two different structure elements that move the stage and the ejection head separately? Fig.2 of the instant disclosure shows that the stage (16) and ejection unit (12) are moved by two different moving members (see annotated version of FIG.2 below). The limitation is examined below in the light of the specification.  

    PNG
    media_image1.png
    580
    622
    media_image1.png
    Greyscale


Claim 1 recites “the suction port is arranged in a fixed positional relationship with the three-dimensional object” which is indefinite.  As depicted by Fig.2 of the instant disclosure, the stage (16) which holds the three dimensional object (W) is movable in the Z-direction, thus it is not clear how there is a fixed positional relationship between the suction port and the three-dimensional object? The limitation is examined as --the positional relationship between the stage and ejection head is adjustable to a fix position between stage that holding the three dimensional object and ejection head--.
 Claims 3-6 are rejected as being dependent from claim 1 and therefor including all the limitation thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (US 20120001991- of record) in view of Fujishima (JP 2011/088103 - with English Machine translation attached).
Regarding claim 1, Onozawa teaches a building apparatus (3-D printer (30)) for building a three-dimensional object, and the building apparatus has an ejection head (43) configured to eject a curable ink and is configured to build the three-dimensional object by ejecting the curable ink from the ejection head (see Fig. 2; [0041] and [0047]), the building apparatus comprising:
a stage (26), being opposed to the ejection head (43), and the curable ink ejected from the ejection head is landed on the stage capable to build the three-dimensional object (80) (see Fig. 3; [0046]);
a main scanning driver that performs a main scanning operation that relatively moves the ejection head (43) and the stage in a horizontal direction (i.e. a pair of right and left guide rails (3a) and (3b) is provided so as to extend in the right and left direction (see Fig.2; [0042-0043]); 

an exhaust duct (i.e. air flow passage forming member (61)), being configured to suck out an air from a building area in which the three-dimensional object is built (see fig.1a-1b below; [0006], [0047] and [0062]); and
a collecting apparatus (i.e. the internal components (62) and (63) disposed in the internal space of the removing device (60) includes air filter (63)), being configured to clean the air sucked out through the exhaust duct (61) (see fig.1b below; [0010-0013] and [0056]), 
wherein a suction port (64) of the exhaust duct (61) is positioned above an uppermost surface of the three-dimensional object (see fig.1b;[0055-0056], [0064]), the suction port has a long and narrow shape extending along a direction of the main scanning operation that supports the ejection head (43k) in a movable manner (i.e. the suction port (64) extending along support beam (2c)) (see fig.5; [0043],[0055-0056] and [0059]), 
Onozawa does not teach the suction port is arranged in a fixed positional relationship with the three-dimensional object.  
In the same field of endeavor, an apparatus for drawing a functional liquid such as ink, Fujishima teaches a droplet discharge apparatus (1) comprises a stage (31) opposed to ink discharge head (38) mounted with a carriage (4), a suction ports (51 and 52) which are arranged adjacent to each other in an X-axis direction (a moving direction of a work-piece (w)), and a suction passage system (53) which sucks air from each suction port (51 and 52), where the carriage unit (4) and the suction ports (51 and 52) are fixed, and the work-piece W (set table 31) is moved in the X-axis direction to perform main scanning (see Figs. 1-4; [0026],[0032-0034] and [0059] of the Machine English Translation attached). 
Since Onozawa teaches a movement control device so that a surface of a printing object (80) and an under face of the inkjet head (43K) are oppositely disposed to each other and its interval is set to be a predetermined printing interval (a), wherein the printing interval (a) is set to be an optimum interval which is capable of attaining a high-quality printing (see [0058-0059]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the three dimensional production apparatus as taught by Onozawa with the suction port is arranged in a fixed positional 
In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details)
Regarding claim 3, the combination of Onozawa and Fujishima further teaches the building apparatus (14), wherein an UV curable ink () to be cured by an ultraviolet ray (ultraviolet irradiation device (50)) is used as the curable ink (see Fig.1a. Fig. 5; [0005-0006] and [0048] of Onozawa). 
Regarding claim 4, Onozawa further teaches the building apparatus, wherein the collecting apparatus (i.e. the internal components (62,63) disposed in the internal space of the removing device (60)) is arranged on a rear side of a main body (40) of the building apparatus opposite to a side on which an operation to the main body of the building apparatus is performed, and the exhaust duct (61) connects the collecting apparatus with the building area through a rear surface of the building apparatus (see Figs.1a -1b;[0047-0048]).
Regarding claim 5, Onozawa further teaches the building apparatus, wherein the collecting apparatus (i.e. the internal components (62, 63) disposed in the internal space of the removing device (60) includes a filter (63), being capable to trap fine particles (see Fig.1b; [0056]).
Regarding claim 6, Onozawa further teaches the building apparatus, wherein the suction port (64) is directed to a space through which a nozzle face (i.e. the front surface of nozzles of heads 43K-43Y) of the ejection head (43) passes (see figs.1a-1b and fig.5 below; [0047], [0049] and [0055]).

    PNG
    media_image2.png
    673
    478
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered.
 With respect to the specification’s objection, applicant’s amendments to the specification has/have overcome the objection.
With respect to the claim interpretation under 35 U.S.C 112(f), Applicant’s amendment “a moving mechanism being configured to move the stage and ejection head …” does not introduce sufficient structure to perform the claimed function and the generic place holder is not proceeded by a structural modifier. Thus, claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant's amendment(s) to claim 1 introduced a new 112(b) issue.



In response to applicant’s arguments that Onozawa does not perform a 3-D object modeling process but merely uses the print part to perform printing on the surface of the three-dimensional object, Examiner respectfully disagrees.
Examiner respectfully submits that the claim 1 directed to an apparatus and the limitation “a building apparatus for building a three dimensional object” is viewed as intended use of the apparatus. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)). Furthermore, Onozawa teaches 3-D printer (30)) capable of building a three-dimensional object (see Fig. 2; [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743